DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“rotary drive mechanism” in claims 1, 10, 12, 15 and 20. For examination purposes, “rotary drive mechanism” has been interpreted as “a pulley drive assembly…other drive mechanisms to cause rotary motion” or any structural equivalent thereof based on the Specification (see [042]).
“guide member” in claims 1, 2, 7 and 18. For examination purposes, “guide member” has been interpreted as “a puck” or any structural equivalent thereof based on the Specification (see [0457]).
“needle engagement member configured to releasably engage…” in claims 13-14. For examination purposes, “needle engagement member” has been interpreted as “a pin” or any structural equivalent thereof based on the Specification (see [057]).
“biasing element” in claim 14. For examination purposes, “biasing element” has been interpreted as a “leaf spring” or any structural equivalent thereof based on the Specification (see [057]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 7 and 19, recitation of the term “in translation” renders the scope of the claim indefinite because it is unclear what “in translation” means and how it further limits the guide member being “moveable…in response to movement of the needle driver link”. For examination purposes, “the guide member is moveable in translation” has been interpreted as “the guide member is moveable”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16, 18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 9486209).
Regarding claim 15, Martin discloses a needle driver device (see Fig. 1), comprising: an arc-shaped track (56, see Fig. 16A); an arc-shaped needle (80, see Fig. 14A) configured to be received by the arc-shaped track (see Fig. 16A), the arc-shaped needle moveable along a path comprising the arc-shaped track (see col. 12, lines 51-57); a rotary drive mechanism (rack 45 and pinion 47, see Fig. 7 and col. 11, lines 10-21, the rotary drive disclosed by Martin meets the limitation of a “rotary drive mechanism” as interpreted under 35 U.S.C. 112(f) since it is capable of translating rotary motion to the driver link); and a needle driver link (60, see Fig. 10A) comprising: a distal end portion (near pin 71, see Fig. 10A) removably engageable with the arc-shaped needle and configured to be removably coupled to the arc-shaped track (the distal end portion is removably engageable with arced shaped needle and arc-shaped track by the needle driver 70, see col. 12, lines 37-55 and Fig. 11); and a proximal end (near pin 64, see Fig. 10A) portion coupled to the rotary drive mechanism (the proximal end portion is coupled to rotary drive mechanism by pin 64 which is coupled to rotary input 67, see Fig. 10A and col. 11, lines 48-60).
Regarding claim 16, Martin discloses the needle driver device of claim 15, wherein the proximal end portion traverses a curved path in response to rotation of the rotary drive mechanism (the proximal portion of the link 60 traverses a curved path in response to rotation of the rotary drive mechanism since it is coupled to a rotating element, rotary input 67, that is coupled to the rotary drive mechanism, see Fig. 10A-10B and col. 11, lines 48-60).
Regarding claim 18, Martin discloses the needle driver device of claim 15, further comprising a guide member (pin 62, see Fig. 10A, meets the limitation of a “guide member” as interpreted under 35 U.S.C. 112(f) since it is a puck-like member capable of guiding the needle driver link) coupled to the needle driver link between the proximal end portion and the distal end portion of the needle driver link (the pin 62 is coupled to the link 60 between the proximal and distal end portions by slot 61, see Fig. 10A).
Regarding claim 20, Martin discloses the needle driver device of claim 15, wherein the proximal end portion of the needle driver link is coupled to the rotary drive mechanism by a pin (64, see Fig. 10A) (the proximal end portion of the link 60 is coupled to the input 67 of the rotary drive mechanism by pin 64, see Fig. 10A and col. 11, lines 48-60).
Regarding claim 21, Martin discloses the needle driver device of claim 20, wherein the rotary drive mechanism comprises a radially extending slot (66, see Fig. 10A) in which the pin is received (slot 66 which radially extends from rotary input 67 receives pin 64, see Fig. 10A and col. 11, lines 48-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 9486209) in view of Nobles et al. (US 9662104).
Regarding claims 1-2 and 6-8, Martin discloses a needle driver device (see Fig. 1), comprising: an arc-shaped track (56, see Fig. 16A); an arc-shaped needle (80) configured to be received in the arc-shaped track (see Fig. 16A), the arc-shaped needle moveable along a curved path comprising the arc-shaped track (see col. 12, lines 51-57); a rotary drive mechanism (rack 45 and pinion 47, see Fig. 7 and col. 11, lines 10-21, the rotary drive disclosed by Martin meets the limitation of a “rotary drive mechanism” as interpreted under 35 U.S.C. 112(f) since it is capable of translating rotary motion to the driver link); a needle driver link (60, see Fig. 10A), comprising: a distal end (near pin 71, see Fig. 10A) portion configured to removably engage the arc-shaped needle (the distal end portion is removably engageable with arced shaped needle and arc-shaped track by the needle driver 70, see col. 12, lines 37-55 and Fig. 11); and a proximal end portion (near pin 64, see Fig. 10A) coupled to the rotary drive mechanism (the proximal end portion is coupled to rotary drive mechanism by pin 64 which is coupled to rotary input 67, see Fig. 10A and col. 11, lines 48-60); and a guide member (pin 62, see Fig. 10A, meets the limitation of a “guide member” as interpreted under 35 U.S.C. 112(f) since it is a puck-like member capable of guiding the needle driver link) coupled to the needle driver link and defining a pivot location of the needle driver link between the distal end portion and the proximal end portion of the needle driver link (the pin 62 defines a pivot location of the link 60 between the proximal and distal end portions, see col. 11, lines 60-65), wherein the needle driver link is rotatable about the pivot location (the link 60 is rotatable about the pivot location at pin 62, see col. 11, lines 60-65), wherein the needle driver device comprises a housing (52). Martin fails to teach the guide member is moveable in response to movement of the needle driver link and the pivot location is movable relative to the housing.
Nobles, in the same field of art, teaches a similar needle driver device (see Fig. 5A-5C) wherein the guide member (550) defines a pivot location (516) of the needle driver link (520), and is moveable in response to movement of the needle driver link (see Fig. 5A-5C and col. 6, line 39-50), wherein the guide member (550) is rotatable about (Merriam Webster, online dictionary, defines about as “on all sides” and “in rotation”) the pivot location in response to movement of the needle driver link (the guide member 550 is rotatable on all sides of the pivot location at pin 516 in response to movement of the driver link, see Fig. 5A-5C)and the pivot location is moveable relative to the housing (505) (see Fig. 5A-5C).
The substitution of one known element (guide and link configuration of Martin) for another (guide and link configuration of Nobles) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the guide and link configuration of Martin would have yielded predictable results, namely, translation of linear movement of the link to circular movement (see Nobles col. 6, line 39-50).
Regarding claim 9, the combination of Martin and Nobles teaches the needle driver device of claim 1. Martin further discloses a guide track (55, see Fig. 11) adjacent to the arc-shaped track (the carrier track 55 is adjacent the needle track 56, see col. 12, lines 36-5 and Fig. 11); wherein the distal end portion of the needle driver link comprises a boss (75) received in the guide track (the carrier 75 is received within the guide track 55, see Fig. 11).
Regarding claim 10, the combination of Martin and Nobles teaches the needle driver device of claim 1. Martin further discloses the proximal end portion of the needle driver link is coupled to the rotary drive mechanism by a pin (64, see  Fig. 10A) (the proximal end portion of the link 60 is coupled to the rotary drive mechanism by pin 64, see Fig. 10A and col. 11, lines 48-60).
Regarding claim 11, the combination of Martin and Nobles teaches the needle drive device of claim 10. Martin further discloses the rotary drive mechanism comprises a radially extending slot (66, see Fig. 10A) in which the pin is received (slot 66 which radially extends from rotary input 67 receives pin 64, see Fig. 10A and col. 11, lines 48-60).
Regarding claim 12, the combination of Martin and Nobles teaches the needle driver device of claim 1. Martin further discloses the rotary drive mechanism is operably coupled with an input drive (12, see Fig. 2) configured to drive the rotary drive mechanism in an oscillating rotational motion (pulling the trigger 12 rotationally reciprocates the pinion 47, see col. 11, lines 10-21).
Regarding claim 13, the combination of Martin and Nobles teaches the needle driver device of claim 1. Martin further discloses the distal end portion of the needle driver link comprises a needle engagement member (needle driver 70, see Fig. 11-12, which meets the limitation of a needle engagement member as interpreted under 35 U.S.C. 112(f) since it is the structural equivalent of a pin and is capable of releasably engaging the arc-shaped needle) configured to releasably engage the arc-shaped needle (needle driver 70 is configured to releasably engage the needle, see col. 12, lines 36-57).
Regarding claim 14, the combination of Martin and Nobles teaches the needle driver device of claim 13. Martin further discloses a biasing element (leaf spring 76, see Fig. 12, which meets the limitation of a “biasing element” as interpreted under 35 U.S.C. 112(f) since it is a leaf spring) arranged to exert a biasing force on the distal end portion of the needle driver link in a state of the needle engagement member being engaged with the arc-shaped needle, the biasing force acting to bias the needle engagement member into engagement with the arc-shaped needle (the leaf spring 76 which is a part of the needle driver 70 is biased to engage the arc-shaped needle 80, see col. 12, lines 36-57).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 9486209).
Regarding claim 17, Martin discloses the needle drive device of claim 16. Martin fails to teach the curved path is not a circular arc. However, the proximal end portion of the needle driver link could have only traversed a non-circular curved path or a circular curved path in response to rotation of the rotary drive mechanism (i.e. there is a finite number of curved path types). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try modifying the device of Martin such that the curved path is not a circular arc since it has been held “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Allowable Subject Matter
Claims 3-5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the closest prior art of record, the combination of Martin and Nobles, teach the needle driver device of claim 2, wherein the needle driver device comprises a housing (52, see Martin Fig. 10A). Martin and Nobles fail to teach “the pivot location is fixed relative to the housing”.
Regarding claim 4, the closest prior art of record, the combination of Martin and Nobles, teaches the needle driver device of claim 2. Martin and Nobles fail to teach the guide member comprises a slot dimensioned to receive a portion of the needle driver link.
Regarding claim 5, the closest prior art of record fails to teach alone or in combination the needle driver device of claim 4.
Regarding claim 19, the closest prior art of record, Martin, teaches the needle driver device of claim 18. Martin fails to teach the needle driver link is moveable in translation along a longitudinal direction of the needle driver link through the guide member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771